Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or combination of devices to be a machine within the meaning of 101. Since all modules of the claim can be reasonably implemented as software routines, the claim is at best a system of software, failing to fall within a statutory category of invention. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically claim 4, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angaluri et al (“Angaluri”, US 2011/0321143).







As per claim 1, Angaluri teaches an information processing apparatus comprising a control unit configured to control a projection process of notification information including posture control of a projection device on a basis of spatial information of a space where the projection device can perform projection ([0017] The multitude of positions of the available display surfaces makes it possible to identify a display surface that is within viewable range of users for displaying content to some users but not to other users depending on the locations of the users.), 
information indicating a position and a posture of the projection device ([0019] The moveable lens body 23 of FIG. 1 allows the display of content to be moved from one display surface to an alternate display surface by electronically repositioning the lens body 23. In one alternative embodiment, a moveable projector with a fixed lens body may be used, so that the entire projector is moved to aim the projected image at different surfaces.), 
information indicating confidentiality of the notification information ([0016] private content vs public content), 
information of a first user who is a notification target of the notification information ([0022],[0024]-[0025] A particular user may be positively identified as authorized or unauthorized to view the private content 54.), and 
information of a second user who is not a notification target of the notification information ([0022],[0024]-[0025] A particular user may be positively identified as authorized or unauthorized to view the private content 54.).

As per claim 2, Angaluri teaches the information processing apparatus according to claim 1, wherein the control unit imposes a restriction on a change in the posture of the projection device in a case where the information indicating the confidentiality satisfies a predetermined condition ([0028] Based on the point location and the position of the candidate display surface, it may be readily determined whether a direct line of sight is available from the point location to a display surface. If the candidate display surface is determined to have the desired surface criteria and is not viewable to the unauthorized user, the candidate display surface is selected for displaying the private content 54.)

As per claim 3, Angaluri teaches the information processing apparatus according to claim 2, wherein the control unit determines whether or not to change the posture of the projection device according to whether or not the projection device is located within a visible range of the second user ([0028] Based on the point location and the position of the candidate display surface, it may be readily determined whether a direct line of sight is available from the point location to a display surface. If the candidate display surface is determined to have the desired surface criteria and is not viewable to the unauthorized user, the candidate display surface is selected for displaying the private content 54. See Also [0007]).

As per claim 4, Angaluri teaches the information processing apparatus according to claim 3, wherein the control unit does not change the posture of the projection device in a case where the projection device is located within the visible range of the second user, and changes the posture of the projection device in a case where the projection device is located outside the visible range of the second user ([0028] Based on the point location and the position of the candidate display surface, it may be readily determined whether a direct line of sight is available from the point location to a display surface. If the candidate display surface is determined to have the desired surface criteria and is not viewable to the unauthorized user, the candidate display surface is selected for displaying the private content 54. See Also [0007]).

As per claim 5, Angaluri teaches the information processing apparatus according to claim 4, wherein in a case where a projection target area where the notification information is projected is outside a projectable area of the projection device, the control unit changes the posture of the projection device so that a center of the projectable area of the projection device passes on a straight line connecting a center of a current projectable area of the projection device and the projection target area ([0029] The projected area and perimeter of a projected image may be considered when selecting a candidate display surface to determine if the candidate display surface is large enough for displaying the entire image. To determine the perimeter of a projected image on a candidate display surface without first projecting the image onto the candidate display surface, the distance between the projector lens 22 

As per claim 6, Angaluri teaches the information processing apparatus according to claim 4, wherein in a case where a projection target area where the notification information is projected is outside a projectable area of the projection device, the control unit stops a posture change of the projection device with entrance of the projection target area into the projectable area of the projection device from outside as a trigger ([0029] projected area and perimeter of a projected image may be considered when selecting a candidate display surface. See also [0027]-[0028] Finding a suitable display surface.)

As per claim 7, Angaluri teaches the information processing apparatus according to claim 2, wherein the predetermined condition is that the information indicating confidentiality indicates that the notification information is information that should be kept confidential ([0016] private content vs public content).

As per claim 8, Angaluri teaches the information processing apparatus according to claim 1, wherein the control unit controls the posture of the projection device in projection of the notification information so that a center of a projectable area of the projection device is located between the first user and the second user (See Figure 1, different projection display surfaces and projection device).

As per claim 9, Angaluri teaches the information processing apparatus according to claim 1, wherein the control unit causes another projection device to project other notification information whose notification target is the second user in a direction different from the projection device as viewed from the second user in a case where the projection device is within a visible range of the second user ([0019]. In another alternative embodiment, multiple projectors may be used, with each projector in a fixed position aimed at a different display surface. Using multiple projectors allows the system to be replicated for each user.)

As per claim 13, Angaluri teaches the information processing apparatus according to claim 1, wherein the control unit controls the posture of the projection device or environment light around the projection device so that an area whose brightness exceeds a predetermined threshold is included in a projectable area of the projection device in projection of the notification information ([0027]  The surface data 36 may also include surface features, such as surface roughness, color, or reflectivity, which may be electronically evaluated to determine the suitability of the identified display surface for displaying a projected image according to predefined surface criteria. For example, according to the predefined criteria, a smooth, lighter-colored surface may be favored over a rough, darker-colored surface for displaying a projected image. Alternate techniques for locating and characterizing surfaces known in 

As per claim 14, Angaluri  teaches the information processing apparatus according to claim 1, wherein in a case where the information indicating the confidentiality satisfies a predetermined condition, the control unit sets a projection target area where the notification information is projected within a visible range of the first user and outside a visible range of the second user ([0017] The multitude of positions of the available display surfaces makes it possible to identify a display surface that is within viewable range of users for displaying content to some users but not to other users depending on the locations of the users.).

As per claim 15, Angaluri teaches the information processing apparatus according to claim 1, wherein the control unit causes the projection device to project the notification information without changing or by changing the posture of the projection device ([0018] Many different projector configurations are possible for enabling the display of a projected image onto a selected one or more of the display surfaces D1-D5 and for selectively moving the projected image from one display surface to another without having to manually reposition the projector. In the example embodiment of FIG. 1, the projector 20 includes a projector lens 22 mounted in the moveable lens housing 23. The lens 22 generates a beam 28 that carries the image of the content to be projected. The lens housing 23 is movable to aim the beam 28 at a selected one or more of the display surfaces D1-D5. For example, the lens housing 23 

As per claim 16, Angaluri teaches the information processing apparatus according to claim 1, wherein the information of the second user includes information indicating activity of the second user ([0030] In an example scenario, only the authorized user U1 was initially present in the room 15. The lens housing 23 was initially in a first position to display private content 54 on the first display surface D1, which is viewable by the authorized user U1. The second user U2 subsequently entered into viewable range of the first display surface D1, such as by entering the room 15.)
	Claim 17 and 18 are individually similar in scope to that of claim 1, and is therefore rejected under similar rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angaluri et al (“Angaluri”, US 2011/0321143) in view Birmingham (“Birmingham”, 2007/0273845)

As per claim 10, Angaluri teaches the wherein in a case where the information indicating the confidentiality satisfies a predetermined condition as taught above. Angaluri fails to teach the control unit sets posture change speed of the projection device to be slower than posture change speed of the projection device in a case where the information indicating the confidentiality does not satisfy the predetermined condition. However, Birmingham teaches the control unit sets posture change speed of the projection device to be slower than posture change speed of the projection device in a another case.([ ([0098] Move (From, To, Speed, Display) [0099] Description: moves projector from the "From" position to the "To" position according to given speed, or speed characteristic. In one mode the projected image is black (no image) when projector begins moving from the "From" position. [0100] Parameters: [0101] From: X, Y, Z coordinates (or pan, tilt angle values) [0102] To: X, Y, Z coordinates (or pan, tilt angle values) [0103] Speed: Degrees per second [0104] If not defined--generates random, variable speed. [0105] Display: [0106] True--the projector image stays on during movement. If the image is moved across an irregular surface and/or the distance between the projector and the surface changes during movement, the focal length of the image projection element may necessarily change to maintain focus during movement (e.g., maintain focus along an infinite number of projection locations). [0107] False--the projector image goes to black during movement.)
. 

	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angaluri et al (“Angaluri”, US 2011/0321143) in view Mikuma et al (“Mikuma”, US2005/0228948)
As per claim 11, Angaluri teaches a case where the information indicating the confidentiality satisfies a predetermined condition as taught above. However, fails to teach the control unit sets a volume of environment sound around the projection device to be louder than a volume of environment sound around the projection device in a case where the information indicating the confidentiality does not satisfy the predetermined condition. Mikuma teaches the control unit sets a volume of environment sound around the projection device to be louder than a volume of environment sound around the projection device in a case where the information indicating the confidentiality does not satisfy the predetermined condition (see Claim 16. A storage system connected to a plurality of computers, comprising: a plurality of disk devices; and a control block, wherein: the disk devices each comprise a plurality of volumes; the plurality of volumes includes a volume in which software used by a plurality of users is stored (hereinafter `shared volume`), and a volume containing private information for each user that is associated with each of the plurality of users (hereinafter `private volume`); the control block uses the shared volume and the private 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Mikuma with the apparatus of Angaluri. Motivation to do so would have been to audibly deter unauthorized users from listening to an incoming message. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angaluri et al (“Angaluri”, US 2011/0321143) in view of Gil (“Gil”, US2019/0122174)

As per claim 12, Angaluri in a case where the information indicating the confidentiality satisfies a predetermined condition as taught above. Angaluri fails to teach the control unit changes the posture of the projection device to project the notification information and then returns the posture of the projection device to a predetermined posture. However, Gil teaches the control unit changes the posture of the projection device to project the notification information and then returns the posture of the projection device to a predetermined posture.( [0115] Additionally or alternatively, the rotatable centralized light source can be recalibrated or reset based on returning to an original position. In some aspects, the control system 100 can control the direction of a light that is emitted by the projector 900 by controlling the position of a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Gil with the apparatus of Angaluri. Motivation to do so would have been to configure the projector to reset to an original position thereby ensuring that the projector is in a neutral ready position to move to a display surface when an incoming confidential or non-confidential notification is received. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RYAN F PITARO/           Primary Examiner, Art Unit 2198